 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                           No. 2: 18-cv-2449 JAM KJN P
12                        Plaintiff,
13            v.                                        ORDER
14    J. BRUNNER, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On December 7, 2018, this action was referred to the Post-Screening ADR

19   Project and stayed for 120 days. (ECF No. 20.) On March 11, 2019, a settlement conference was

20   held in this action. This action did not settle.

21          Accordingly, IT IS HEREBY ORDERED that the stay in this action is lifted.

22   Dated: March 13, 2019

23

24

25
     Barn2449.ord
26
27

28
                                                        1
